Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
This office action is in response to the amendment filed on 08/02/2021.
Claims 1, 10, 12, 13, and 16 have been amended. Claims 3 and 4 are canceled. Claims 1, 2, and 5 – 16 are pending for consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/02/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) dated, 06/02/2021, 06/02/2021, 06/02/2021, 06/02/2021, and 06/02/2021 have been received and considered.

Response to Arguments
Applicant’s arguments filed on 08/02/2021 with respect to claims 1, 2, and 5 – 16 have been fully considered but they are not persuasive.
On p.8 Applicant stated the disclosed incentive of Feeney is not a redeem script in the context of a blockchain transaction but simply a voucher for products or services. Even assuming, arguendo, that an incentive could be a redeem script, Feeney is silent about determining such incentive.
Further, on p. 9 Applicant stated that This redeem script is not disclosed by Feeney, for at least the reasons set out above.
Examiner respectfully disagrees. The redeem scripts are disclosed in Para. [0012, 0013] as the scripts, i.e. data blocks, which are built up using metadata and public key that may be used for authorization purposes (see Para. [0016]). As noted in OA on 06/02/2021, these limitations are met by the first/second entities of Feeney developed for the blockchain transactions (Feeney, in Para. [0004] discloses “a method for crypto-currency transaction authentication includes receiving, by a computing device, from a data storage device associated with a first entity, authentication information demonstrating possession of a private key. The method includes retrieving, by the computing device, from an audit chain, at least one crypto-currency transaction to an address associated with a public key corresponding to the private key”).
Rejection of the specific limitations of the claim 1 amended by combining with the original claims 3 and 4, i.e. the redeem script generated by the metadata and agent public key for identification purposes, as specified in Para. [0018], is relied upon Rodriguez. 
Rodriguez appears silent as to metadata can be used to generate a redeem script, such as in claim 1, and additionally Rodriguez does not teach that an agent public key can be used to generate a redeem script.
Examiner respectfully disagrees. Generation of the redeem script used for authorization purposes, as discussed above, is met by the generation of credentials, i.e. data blocks, by the uPass system of Rodriguez using metadata and signature for authentication (Rodriguez, in Para. [0162] discloses “The metadata can be used to generate the credential, for example as a hash of the metadata and a random sequence (seed).” Rodriguez, in Para. [0539] discloses “The signature can be generated using a private key known only the uPass system, and can be verified using a corresponding public key to verify the receipt is authentic.”).
Independent claims 12 and 16 are rejected for the reasons discussed above in connection with claim 1. Dependent claims 2, 5 – 11, and 13 – 15 each dependent on respective base claims are rejected, respectively. Accordingly, claims 1, 2, and 5 – 16 are rejected under 103.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney (US 2016/0162897 A1) (hereafter Feeney) and in view of Rodriguez et al. (US 2018/0176017 A1) (hereafter Rodriguez).

Regarding claim 1 Feeney teaches: A computer-implemented method for securing a controlled digital resource using a distributed hash table and a peer-to-peer distributed ledger (Examiner note: the peer-to-peer distributed ledger is a blockchain, see Para. [0010]) (Feeney, in Para. [0051] discloses “an alternative chain is one or more blocks (not shown) that are incorporated into a block chain 206, by including at least one hash representing data in the alternative chain in at least one block in the block chain 206 that is mined” Feeney, in Para. [0055] discloses “the peer-to-peer storage protocol may be a distributed hash table ("DHT").), the method comprising: determining a data (D1) associated with the controlled digital resource; determining a first hash value (H1) of the controlled digital resource; (Examiner note: First and second hash values are met by the hash values determined for different locations in Merkle tree) (Feeney, in Para. [0051] discloses “verification of a transaction filed in the alternative chain involves first locating the transaction in the alternative chain, verifying its digital signature, and verifying each hash between that location and the block chain block (for instance by verifying each hash in the merkle tree from the leaf corresponding to the transaction to the root), verifying the hash of the block incorporating the alternative chain, and then verifying the block up the block chain as described above”); 
sending, over a communications network, the data (D1), the first hash value (H1) and the second hash value (H2) to an entry for storage in a distributed hash table, wherein the second hash value (H2) is a key of a key-value pair and the data (D1) and the first hash value (H1) are a value in the key-value pair; (Feeney, in Para. [0053] discloses “the owner of a private key corresponding to a public key represented by an address in the block chain may sign an element in the block chain ecosystem with the private key.” Feeney, in Para. [0055] discloses “The block chain ecosystem data structure may include a peer-to-peer storage protocol. A peer-to-peer storage protocol may be a protocol for storing data in a distributed fashion among nodes in a network such as the Internet. As one example, the peer-to-peer storage protocol may be a distributed hash table ("DHT").” Feeney, in Para. [0056] discloses “the audit chain 203 may include a DHT that is distributed among a first network of computing devices, and that is hashed into a block-chain copied onto each of a second network of computing devices, so that retrieval from or modification to the audit chain 203 involves both following the DHT protocol to locate the relevant transactions in the DHT”).
[determining a metadata (M) comprising the second hash value (H2) for storage on the peer-to-peer distributed ledger,] 
determining a first redeem script (RS 1), (Examiner note: the first/second redeem script is met by the first/second entity) (Feeney, in Para. [0004] discloses “a method for crypto-currency transaction authentication includes receiving, by a computing device, from a data storage device associated with a first entity, authentication information demonstrating possession of a private key. The method includes retrieving, by the computing device, from an audit chain, at least one crypto-currency transaction to an address associated with a public key corresponding to the private key” Feeney, in Para. [0047] discloses “The computing device 202 may be configured to authenticate, based on the retrieved crypto-currency transaction, the first entity.” Feeney, in Para. [0048] discloses “the incentive may be redeemed for particular products or services”),
[wherein the first redeem script is based on: the metadata (M); and an agent public key (PA) associated with an agent (A);] 
and sending, over the communications network, a first data output (01) for storage on the peer-to-peer distributed ledger based on: an indication of a first quantity of cryptocurrency (C1) to be transferred, (Feeney, in Para. [0070] discloses “The trustworthiness score may be based in part by reviews of transactions involving the first entity by recipients of cryptocurrency transactions from the first entity.”) wherein the first quantity of cryptocurrency (C1) is associated with the first redeem script (RS 1); and the first redeem script (RS 1) (Examiner note: as noted above, the first/second redeem script is met by the first/second entity) (Feeney, in Para. [0037] discloses “The first entity may be a computer program as defined above in reference to FIGS. 1A-1B.” Feeney, in Para. [0066] discloses “The at least one crypto-currency transaction may be one or more crypto-currency transactions that confer some value in virtual currency to the first entity.”).
Feeney fails to explicitly teach: determining a metadata (M) comprising the second hash value (H2) for storage on the peer-to-peer distributed ledger, [determining a first redeem script (RS 1)], wherein the first redeem script is based on: the metadata (M); and an agent public key (PA) associated with an agent (A);
Rodriguez from the analogous technical field teaches: determining a metadata (M) comprising the second hash value (H2) for storage on the peer-to-peer distributed ledger (Rodriguez, in Para. [0162] discloses “The metadata can be used to generate the credential, for example as a hash of the metadata and a random sequence (seed)”) [determining a first redeem script (RS 1)], wherein the first redeem script is based on: the metadata (M); and an agent public key (PA) associated with an agent (A); (Examiner note: generation of the redeem script used for authorization purposes, as discussed above, is met by the generation of credentials, i.e. data blocks, by the uPass system of Rodriguez using metadata and signature for authentication) (Rodriguez, in Para. [0193] discloses “The seed and metadata may be hashed a random number of times, and the stored ingredients then include this random number as well.” Para. [125] discloses “It also computes the hash of DkV(UkV) as received at step S308, uses this to locate DkV in the second data store 33Rodriguez, in Para. [0136] discloses “Each of the hashes H(cB'), H(cV') functions as an index, in that the master receipt 32m can be located using cB' or cV' even after they have been used or expired.” Rodriguez, in Para. [0366] discloses “a second transmission vector may be utilized preferably involving a trusted agent and/or data acquisition device”. Rodriguez, in Para. [0539] discloses “The signature can be generated using a private key known only the uPass system, and can be verified using a corresponding public key to verify the receipt is authentic.”) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Feeney, in view of the teaching of Rodriguez which discloses metadata which include hash values for a relevant stored data block as well as communication including metadata comprising hash values for a relevant stored data block and public/private keys in order to higher security of the data management in the system (Rodriguez, [0125, 0136, 0162, 0193, 0366, 0539]).

Regarding claim 2 Feeney teaches: A method according to claim 1, wherein the controlled digital resource is computer software (Feeney, in Para. [0039] discloses “Data storage software may cause one or more computing devices to act as the data storage device 201”).

Regarding claim 5 Feeney teaches: The method of claim 1, wherein the data (D1) comprises a license associated with the controlled digital resource (Feeney, in Para. [0064] discloses “the entity may attempt to install software on the data storage device 201, prompting a license verification script automatically to request the authentication information”).

Regarding claim 6 Feeney teaches: The method of claim 5, wherein the license is associated with a first user (U1) or a second user (U2) and further comprises a first user public key (PU1) associated with the first user (U1) or a second user public key (PU2) associated with the second user (U2) (Feeney, in Para. [0035] discloses “An access right may give a user the ability to run a particular software product; for instance, the license key permitting a software product to execute in a particular computing environment may be tied to a particular user account.” Feeney, in Para. [0060] discloses “The private register may include certificates, or information required to create certificates, from one or more certificate authorities that issued private or public keys in the private register”).

Regarding claim 7 Feeney teaches: The method of claim 6, wherein the license further comprises a hash value associated with at least one electronic device of the first user (U1) or the second user (U2) (Examiner note: processing a license comprising a hash value is met by the processing an entity including license and hash value) (Feeney, in Para. [0064] discloses “the entity may attempt to install software on the data storage device 201, prompting a license verification script automatically to request the authentication information” Feeney, in Para. [0078] discloses “The first entity may cryptographically secure the committed value by producing a cryptographic hash of the committed value.”).

Regarding claim 8 Feeney teaches: The method of claim 5, wherein the license further comprises the first hash value (H1) (Examiner note: as noted above, processing a license comprising a hash value is met by the processing an entity including license and hash value) (Feeney, in Para. [0078] discloses “The first entity may cryptographically secure the committed value by producing a cryptographic hash of the committed value.” Feeney, in Para. [0064] discloses “the entity may attempt to install software on the data storage device 201, prompting a license verification script automatically to request the authentication information”).

Regarding claim 9 Feeney teaches: The method of claim 5, wherein the license comprises a top hash value of a Merkle tree (Feeney, in Para. [0051] discloses “The merkle tree may a structure containing a hash of each datum in the alternative chain as leaf notes, with each internal node containing a hash of all of its child nodes”).

Regarding claim 10 Feeney teaches: The method of claim 1, further comprising: determining a second redeem script (RS2) (Examiner note: as noted above, the first/second redeem script is met by the first/second entity) (Feeney, in Para. [0047] discloses “The computing device 202 may be configured to authenticate, based on the retrieved crypto-currency transaction, the first entity.” Feeney, in Para. [0048] discloses “the incentive may be redeemed for particular products or services”), wherein the second redeem script (RS2) is based on: the metadata (M); the agent public key (PA) associated with the agent (A)]; and a first user public key (PU1) associated with a first user (U1); and sending, over a second communications network, a second data output (02) to the peer-to-peer distributed ledger based on: an indication that a first quantity of cryptocurrency (C1) from first data output (01) is to be transferred; and the second redeem script (RS2) (Examiner note: peer-to-peer distributed ledger is a block-chain, Para. [0010]) (Feeney, in Para. [0051] discloses “the audit chain 203 may include a DHT that is distributed among a first network of computing devices, and that is hashed into a block-chain copied onto each of a second network of computing devices” Feeney, in Para. [0058] discloses “The storage of crypto-currency may be the storage of the public and private keys associated with crypto-currency received by the owner”).
Feeney fails to explicitly teach: wherein the second redeem script (RS2) is based on: the metadata (M); the agent public key (PA) associated with the agent (A)
Rodriguez from the analogous technical field teaches: wherein the second redeem script (RS2) is based on: the metadata (M); the agent public key (PA) associated with the agent (A) (Rodriguez, in Para. [0162] discloses “The metadata can be used to generate the credential, for example as a hash of the metadata and a random sequence (seed).” Rodriguez, in Para. [0193] discloses “The seed and metadata may be hashed a random number of times, and the stored ingredients then include this random number as well.” Rodriguez, in Para. [0366] discloses “a second transmission vector may be utilized preferably involving a trusted agent and/or data acquisition device”. Rodriguez, in Para. [0539] discloses “The signature can be generated using a private key known only the uPass system, and can be verified using a corresponding public key to verify the receipt is authentic.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Feeney, in view of the teaching of Rodriguez which discloses communication including metadata comprising hash values for a relevant stored data block and public/private keys in order to improve security of the data management in the system (Rodriguez, [0162, 0193, 0366, 0539]).

Regarding claim 11 Feeney teaches: The method of claim 5, further comprising: determining an identifier indicative of the location of the controlled digital resource or the license assigning the identifier to the value in the key-value pair; and sending, over the communications network, the identifier to the entry on the distributed hash table (Examiner note: DHT stands for a distributed hash table) (Feeney, in Para. [0056] discloses “the audit chain 203 may include a DHT that is distributed among a first network of computing devices, and that is hashed into a block-chain copied onto each of a second network of computing devices, so that retrieval from or modification to the audit chain 203 involves both following the DHT protocol to locate the relevant transactions in the DHT” Feeney, in Para. [0064] discloses “the entity may attempt to install software on the data storage device 201, prompting a license verification script automatically to request the authentication information” Feeney, in Para. [0060] discloses “a private key, its corresponding public key, and information identifying an issuing certificate authority may be three cells in a database row in a database included in the private register”).

Regarding claim 12 Feeney teaches: A computer-implemented method of determining the location of a controlled digital resource or license (Feeney, in Para. [0076] discloses “The at least one crypto-currency transaction may identify a network location as linked to the first entity.”),
 [the method comprising: determining a metadata (M) for securing a controlled digital resource in accordance with the method of claim 1]; 
determining an identifier indicative of the location of the controlled digital resource or the license; assigning the identifier to the value in the key-value pair; sending, over the communications network, the identifier to the entry on the distributed hash table (Feeney, in Para. [0051] discloses “verification of a transaction filed in the alternative chain involves first locating the transaction in the alternative chain, verifying its digital signature, and verifying each hash between that location and the block chain block”);
 [determining the metadata (M) from the first redeem script (RS 1); retrieving the second hash value (H2) from the metadata (M)]; 
sending, over the communications network, the second hash value (H2) to a processor associated with a participating node of the distributed hash table;[[ and]] determining, from the processor of the participating node, the identifier indicative of the location of the controlled digital resource or license (Feeney, in Para. [0069] discloses “the first entity has a datum that functions as unique identifier of the first entity.” Feeney, in Para. [0076] discloses “the authentication process may be used to link a particular resource to the first entity.” Feeney, in Para. [0077] discloses “The transaction 204 may enable retrieval by containing a hash of the value. The transaction 204 may enable retrieval by containing data pointing to another location containing the value or a hash thereof” Feeney, in Para. [0055] discloses “The DHT may include an overlay network, which labels data storage elements”),
 determining a first redeem script (RS 1), (Examiner note: the first/second redeem script is met by the first/second entity) (Feeney, in Para. [0004] discloses “a method for crypto-currency transaction authentication includes receiving, by a computing device, from a data storage device associated with a first entity, authentication information demonstrating possession of a private key. The method includes retrieving, by the computing device, from an audit chain, at least one crypto-currency transaction to an address associated with a public key corresponding to the private key” Feeney, in Para. [0047] discloses “The computing device 202 may be configured to authenticate, based on the retrieved crypto-currency transaction, the first entity.” Feeney, in Para. [0048] discloses “the incentive may be redeemed for particular products or services”),
[wherein the first redeem script is based on: the metadata (M); and an agent public key (PA) associated with an agent (A)]; 
and sending, over the communications network, a first data output (01) for storage on the peer-to-peer distributed ledger based on: an indication of a first quantity of crypto currency (C1) to be transferred, (Feeney, in Para. [0070] discloses “The trustworthiness score may be based in part by reviews of transactions involving the first entity by recipients of cryptocurrency transactions from the first entity.”)
wherein the first quantity of cryptocurrency (C1) is associated with the first redeem script (RS 1); and the first redeem script (RS 1) (Examiner note: as noted above, the first/second redeem script is met by the first/second entity) (Feeney, in Para. [0037] discloses “The first entity may be a computer program as defined above in reference to FIGS. 1A-1B.” Feeney, in Para. [0066] discloses “The at least one crypto-currency transaction may be one or more crypto-currency transactions that confer some value in virtual currency to the first entity.”).
Feeney fails to explicitly teach: the method comprising: determining a metadata (M) for securing a controlled digital resource in accordance with the method of claim 1
determining the metadata (M) from the first redeem script (RS 1); retrieving the second hash value (H2) from the metadata (M)
wherein the first redeem script is based on: the metadata (M); and an agent public key (PA) associated with an agent (A)
Rodriguez from the analogous technical field teaches: the method comprising: determining a metadata (M) for securing a controlled digital resource in accordance with the method of claim 1 (Rodriguez, in Para. [0162] discloses “The metadata can be used to generate the credential, for example as a hash of the metadata and a random sequence (seed)”)
determining the metadata (M) from the first redeem script (RS 1); retrieving the second hash value (H2) from the metadata (M) (Rodriguez, in Para. [0050] discloses “using the received message to retrieve the version of the bearer wrapper key from the identified storage location; using the located wrapper key to decrypt the received bearer key” Rodriguez, in Para. [0193] discloses “The metadata can be used to generate the credential, for example as a hash of the metadata and a random sequence (seed)” Rodriguez, in Para. [0814] discloses “a computer system configured to validate the credential and, if the credential is valid, retrieve the entity's identity data from the identified storage location”)
wherein the first redeem script is based on: the metadata (M); and an agent public key (PA) associated with an agent (A) (Examiner note: generation of the redeem script used for authorization purposes, as discussed above, is met by the generation of credentials, i.e. data blocks, by the uPass system of Rodriguez using metadata and signature for authentication) (Rodriguez, in Para. [0193] discloses “The seed and metadata may be hashed a random number of times, and the stored ingredients then include this random number as well.” Para. [125] discloses “It also computes the hash of DkV(UkV) as received at step S308, uses this to locate DkV in the second data store 33Rodriguez, in Para. [0136] discloses “Each of the hashes H(cB'), H(cV') functions as an index, in that the master receipt 32m can be located using cB' or cV' even after they have been used or expired.” Rodriguez, in Para. [0366] discloses “a second transmission vector may be utilized preferably involving a trusted agent and/or data acquisition device”. Rodriguez, in Para. [0539] discloses “The signature can be generated using a private key known only the uPass system, and can be verified using a corresponding public key to verify the receipt is authentic.”) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Feeney, in view of the teaching of Rodriguez which discloses metadata which include hash values for a relevant stored data block as well as communication including metadata comprising hash values for a relevant stored data block and public/private keys in order to higher security of the data management in the system (Rodriguez, [0050, 0125, 0136, 0162, 0193, 0366, 0539, 0814]).

Regarding claim 13 Feeney teaches: The method of claim 4, wherein the cryptocurrency is Bitcoin (Feeney, in Para. [0076] discloses “a crypto-currency is a digital, currency such as Bitcoins, Peercoins, Namecoins, and Litecoins.”).

Regarding claim 14 Feeney teaches: The method of claim 1, wherein the peer-to-peer distributed ledger is the Bitcoin blockchain (Examiner note: as noted above, the peer-to-peer distributed ledger is a blockchain, see Para. [0010]) (Feeney, in Para. [0046] discloses “An example of a block chain is the BITCOIN block-chain used to record BITCOIN transactions.”).

Regarding claim 15 Feeney teaches: A computer software program comprising machine-readable instructions to cause a processing device to implement the method of claim 1 (Feeney, in Para. [0055] discloses “The block chain ecosystem data structure may include a peer-to-peer storage protocol. A peer-to-peer storage protocol may be a protocol for storing data in a distributed fashion among nodes in a network such as the Internet. As one example, the peer-to-peer storage protocol may be a distributed hash table ("DHT").” Feeney, in Para. [0051] discloses “an alternative chain is one or more blocks (not shown) that are incorporated into a block chain 206, by including at least one hash representing data in the alternative chain in at least one block in the block chain 206 that is mined”).

Regarding claim 16, claim 16 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 16 and rejected for the same reasons.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.I.G./Examiner, Art Unit 2431          
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431